per curiam:
En esta ocasión nos vemos precisados a ejer-cer nuestra facultad disciplinaria contra un miembro de la profesión por incumplir con los requisitos del Programa de Educación Jurídica Continua (PEJC o Programa). Por los fundamentos que a continuación enunciamos, ordenamos la suspensión inmediata e indefinida del Ledo. Francisco J. Luis Paisán (el licenciado Luis Paisán o el querellado) del ejercicio de la abogacía. Veamos los antecedentes fácticos que dieron origen a la querella de autos.
I
El licenciado Luis Paisán fue admitido al ejercicio de la abogacía el 30 de enero de 2001 y a la notaría el 16 de marzo del mismo año.(1) El 12 de diciembre de 2012, la Directora del Programa de Educación Jurídica Continua nos informó que el querellado había incumplido con los re-quisitos reglamentarios establecidos en el Reglamento del Programa de Educación Jurídica Continua, en In re Aprobación Regl. Prog. Educ. Jur., 164 DPR 555 (2005) (Reglamento de 2005), durante el periodo del 1 de febrero de 2007 al 31 de enero de 2009.
Según surge del Informe sobre Incumplimiento con Re-quisitos de Educación Jurídica Continua, el 25 de febrero *3de 2009 se envió un aviso de incumplimiento al letrado otorgándole, entre otras alternativas, 60 días adicionales para que tomara los cursos. Ante ese requerimiento, el li-cenciado Luis Paisán no pagó la cuota por incumplimiento tardío establecido en la Regla 30 del Reglamento de 2005, supra, pág. 588.
Transcurrido el periodo para completar los requisitos reglamentarios sin haber cumplido con estos, el 18 de no-viembre de 2010 el PEJC citó al abogado a una vista informal para el 10 de diciembre de 2010. En la referida cita-ción se le indicó que, de no poder acudir a la vista, podía comparecer por escrito expresando las razones, si alguna, que acreditaran justa causa al incumplimiento y que la acompañara de prueba que sustentara sus planteamientos. Además, se le advirtió que presentara su escrito al Pro-grama dentro de los 10 días siguientes al envío de la notificación. El querellado no compareció a la vista informal y tampoco por escrito, por lo que el Oficial Examinador recomendó que el asunto fuera remitido a nuestra atención conforme a lo dispuesto en la Regla 32(C) del Reglamento de 2005, supra, pág. 589.
Así las cosas, luego de examinar el Informe presentado por el PEJC, el 26 de diciembre de 2012 emitimos una Resolución donde le concedimos al querellado un término de 20 días para que compareciera. También, le requerimos que mostrara causa por la cual no debía ser suspendido del ejercicio de la profesión de la abogacía por incumplir con los requisitos de educación jurídica continua y por no com-parecer ante el PEJC cuando se le requirió.
En ese escenario, el 22 de enero de 2013 el licenciado Luis Paisán presentó una Moción en Cumplimiento de Re-solución en la que expresó que su incomparecencia a la vista formal no se debió a su falta de interés o de respeto, sino a un descuido involuntario por una serie de problemas personales que le estaban afectando. Además, informó que estaba recopilando toda la documentación relacionada con *4los seminarios y cursos tomados durante los periodos de los años 2007-2009, 2009-2011 y el de 2011-2013. Asimismo, nos solicitó que le concediéramos un término de 60 días para someter toda la evidencia y para corregir cualquier deficiencia encontrada. Examinada la petición del quere-llado, el 30 de enero de 2013 emitimos una resolución(2) en la que concedimos un término adicional de 30 días para cumplir con los requerimientos del Programa.
Ante esta situación, el 25 de junio de 2013 el querellado presentó otra Moción en Cumplimiento de Resolución, donde expresó que sometió los informes de créditos necesa-rios para cumplir con los requisitos del PEJC. Examinada esa moción, el 27 de junio de 2013 emitimos una resolución en la que concedimos a la Directora del Programa de Edu-cación Jurídica Continua del Tribunal Supremo un tér-mino de 30 días para expresarse sobre la misma.(3)
Consecuentemente, el 18 de julio de 2013, por conducto de su directora ejecutiva, la Leda. Geisa Marrero Martínez, el Programa compareció y expresó que, luego de evaluar las alegaciones del letrado y de verificar la totalidad de su expediente, éste presentó una comunicación con el fin de demostrar su cumplimiento con los requisitos exigidos por el Programa y acompañó una lista de los cursos tomados. De la información disponible se desprende que la mayoría de los cursos fueron tomados en el Colegio de Contadores Públicos Autorizados de Puerto Rico. Sin embargo, no surge del expediente que el querellado haya realizado trá-mite alguno para la acreditación de tales cursos en confor-midad con la Regla 11(B) del Reglamento de 2005, supra, pág. 571.
Cónsono con lo anterior, el PEJC coligió que el licen-ciado Luis Paisán no ha cumplido con los requisitos del Programa para los periodos de 2007-2009, 2009-2011 y *52011-2013. El querellado tampoco ha realizado el pago de la cuota por el cumplimiento tardío de cada uno de los mencionados periodos, según lo requiere la Regla 30 del Reglamento del 2005, supra.(4)
II
El Canon 2 del Código de Ética Profesional dis-pone que,
[a] fin de viabilizar el objetivo de representación legal ade-cuada para toda persona, el abogado también debe realizar esfuerzos para lograr y mantener un alto grado de excelencia y competencia en su profesión a través del estudio y la partici-pación en programas educativos de mejoramiento profesional [...] 4 LPRAAp. IX.
En virtud de lo anterior, el Reglamento del Programa de Educación Jurídica Continua del Tribunal Supremo estableció los mecanismos para cumplir con la obligación de tomar 24 créditos cada 2 años en cursos acreditables de educación jurídica continua que ofrezca alguna institución acreditada a esos propósitos. Los abogados tienen el deber de presentar ante la Junta del PEJC un informe que acredite el cumplimiento con el mínimo de horas crédito a más tardar a los 30 días subsiguientes de finalizado cada periodo de cumplimiento.(5)
Todo abogado que tome cursos debe presentar una soli-citud de aprobación o de acreditación para asegurar que cumple con los requisitos necesarios. La Regla 11(B) del Reglamento de 2005, supra, establece que
*6(1) [u]n profesional del Derecho podrá presentar una solici-tud para la aprobación o acreditación de un curso, indepen-dientemente de si éste lo ofrece o lo ofreció un proveedor cer-tificado o una proveedora certificada, o cualquier otro proveedor o proveedora.
(2) La solicitud se presentará en el formulario provisto por la Junta [...]
En el caso de que un abogado cumpla tardíamente con los requisitos de la educación jurídica continua, deberá presentar un informe explicando las razones que justifi-quen su tardanza y pagar una cuota.(6)
No obstante, si el abogado incumple las obligaciones previamente mencionadas, el Director de la Junta del PEJC le citará a una vista informal en la que podrá pre-sentar prueba que justifique las razones de su proceder.(7) Si el abogado no comparece a esa vista, el asunto se remi-tirá a este Tribunal.(8) En ocasiones anteriores, hemos dis-ciplinado profesionalmente a los letrados que han incum-plido el requisito de cumplir con las horas de crédito de la educación jurídica continua. Véanse: In re Villamil Higuera, 188 DPR 507 (2013); In re Guzmán Rodríguez, 187 DPR 826 (2013).
I — I hH h — I
En el caso de autos, el licenciado Luis Paisán no cum-plió con los requisitos reglamentarios del PEJC. Exami-nado el expediente, vemos que no surge evidencia alguna que acredite el cumplimiento con las excepciones que le permitirían obviar estos requisitos.
Podemos colegir de los hechos ante nuestra considera-ción que al querellado se le dio la oportunidad de ser oído. Empero, no compareció a la vista señalada. El letrado tuvo *7suficientes oportunidades para cumplir los requerimientos de este Tribunal. A pesar de haber presentado evidencia sobre los cursos que ha tomado, no surge del expediente que el licenciado Luis Paisán haya hecho las gestiones requeri-das por la Regla 11(B) del Reglamento de 2005, supra, para asegurar la acreditación de los cursos presentados. Es por esto que el PEJC sostiene que el querellado incumplió con los requisitos establecidos de educación jurídica continua para los términos en cuestión.
La actitud pasiva demostrada por el querellado ante los requerimientos del PEJC es motivo de seria preocupación. Su tardanza en cumplir no solamente ha generado costos de recursos administrativos para el Programa, sino que también incide en el compromiso de todo abogado de man-tener un alto grado de excelencia y competencia estable-cido en el Canon 2 del Código de Ética Profesional, supra.
La falta de atención demostrada por el Ledo. Francisco J. Luis Paisán ante los requerimientos de la Junta del PEJC y de este Tribunal no nos deja otra opción que sus-penderle indefinidamente del ejercicio de la abogacía. No podemos avalar este comportamiento, pues entendemos que afecta adversamente el compromiso ineludible que tiene todo abogado de mantener un grado de excelencia y competencia de la más alta calidad.
Ahora bien, la readmisión de un abogado posterior a una suspensión indefinida por motivo de su incumplimiento con las disposiciones del Reglamento del PEJC, quedará condicionada a que, dentro del término de un año, éste subsane el incumplimiento por el cual fue suspendido y tome los cursos correspondientes al término de su suspensión. In re Piñeiro Vega, 188 DPR 77 (2013). El letrado suspendido deberá hacer constar en su moción de reinstalación la forma como cumplió con el requisito de educación jurídica continua pendiente por subsanar. íd., págs. 90-91.
*8IV
Por los fundamentos que anteceden, decretamos la sus-pensión indefinida e inmediata del ejercicio de la abogacía del Ledo. Francisco J. Luis Faisán, según le fuera apercibido. Le imponemos el deber de notificar a todos sus clientes de su inhabilidad de seguir representándolos e in-formar oportunamente de su suspensión indefinida a los foros judiciales y administrativos de Puerto Rico. Además, tiene la obligación de acreditar y certificar ante este Tribunal el cumplimiento con lo anterior, dentro del término de 30 días a partir de la notificación de esta opinión “per cu-riam” y sentencia.

Se dictará sentencia de conformidad.


 Luego de examinar una comunicación hecha por el Colegio de Abogados de Puerto Rico, en la cual se apercibía que, según el expediente personal del querellado, éste nunca juró como notario, dimos por terminada su fianza notarial el 7 de mayo de 2002.


 La resolución se notificó mediante diligenciamiento personal el 30 de mayo de 2013.


 La resolución se notificó el 3 de julio de 2013.


 El 16 de diciembre de 2013, a requerimiento nuestro, la Oficina del Pro-grama de Educación Jurídica Continua (PEJC) nos emitió una Certificación donde acreditó que el Ledo. Francisco J. Luis Paisán incumplió con los requisitos del Pro-grama durante los periodos de 2007-2009, 2009-2011 y 2011-2013. El querellado no ha presentado evidencia alguna ni ha hecho gestión ulterior en respuesta a la Moción en Cumplimiento de Resolución, presentada por el PEJC el 18 de julio de 2013.


6) Regla 28 del Reglamento de 2005, en In re Aprobación Regl. Prog. Educ. Jur., 164 DPR 555, 587 (2005). Véase, también, In re Grau Collazo, 185 DPR 938 (2012).


 Regla 30 del Reglamento del Programa de Educación Jurídica Continua, supra, pág. 588.


 Regla 31, íd., pág. 589.


 Regla 32, íd.